Title: From John Adams to George Washington Adams, 6 January 1822
From: Adams, John
To: Adams, George Washington



Dear George,
Montezillo. 6th. January. 1822.

A cold frosty snowy morning. I have received your No 11.
I am glad you have got through the spirit of laws. You ought to read the Persian letters, the temple of Gnidus, and the other works of Montesquieu. But before you proceed further, I advise you to read, again, your father’s lectures on Rhetoric and Oratory, and that with close attention, steady care, and keen discernment—for although you may find the style, in some particulars, too well adapted to the juvenile taste of his audience, yet the work is of inestimable value to all classes of students, but especially to those at the bar.—I am not about to become your preceptor in laws, but I will advise you to pay particular attention to metaphysical studies from Descartes, Leibnitz, Marlebranch down to Dugald Stuart & Brown—and I will propose a problem for your future solution in the course of your life—viz Whether mankind is most indebted to Francis Bacon, John Locke or Dugald Stuart. Which of the three has most promoted the cause of real science—which most diffusively spread illumination and civilization in the world. I will pass over the first and the last, and fix on Locke. Inquire who have been his disciples. Bishop Berkley, David Hume, Condillac, Leibnitz, Clarke, Priestley, Hartley Reid, Voltaire, Rousseau, D Alembert, Turgot and the French oeconomists. All these were excited to their speculations by Locke and though none of them have agreed with him in all things, and certainly none of them derived their incredulity from him, yet taken alltogether they have done more to overturn tyranny civil, ecclesiastical and political, and to bring into credit & reputation principles of toleration, humanity, civilization, private judgment and free inquiry, than all the writers who preceeded them. Demons, witches, sorcerers, necromancers and judicial astrologers have fled before them almost out of this world. Montesquieu has also aided in the cause, though he was probably not a christian in the miraculous sense of the word. Yet he was a profound admirer of the morality of the christian system. His sarcasms are directed against the corruptions of christianity and the monstrous systems of tyranny & cruelty that have been erected on them not against the essence of christian philosophy or religion.—
Your brothers are pretty diligent students, and take no more diversions in skating or shooting than are for their health. They smoke not so extravagantly as when they had your example to keep them in countenance. I am very anxious and impatient to hear of your mother’s health.—
I am extremely sorry to see in the news-papers so much trumpery about a little sparring about diplomatic etiquette, and am glad that you have been prudent enough to abstain from the least allusion to it. Both those ministers have given universal satisfaction in the country and their feelings ought not to be wantonly or unnecessarily hurt by the Americans.—
I am your affectionate Grandfather
John Adams